DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered. Claims 1-20 filed 05/24/2022 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to amended claims 1-4, 8-11 and 18-20 filed on 05/24/2022 have been considered but they are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Balci (U.S. 2015/0302546 A1) in view of Hakura et al. (U.S. 2018/0307490 A1). 
Regarding Claim 1 (Currently Amended), Balci discloses a method of tiled rendering of an image for display (Balci, [0093] “The method of FIG. 10 may be performed by GPU 12, and CPU 6 may be configured to generate rendering commands for rendering a frame” and [0020] “systems typically utilize a binning rendering mode (called tile-based rendering) to render a scene” comprising; 

Balci discloses using a coarse rasterization and a fine rasterization on each primitive triangle in a binning pass on bins/tiles (Balci, [0076]). 
However, Balci does not explicitly teach executing coarse level tiling for [[the]] a first coarse tile[[s]] of [[the]] an image, wherein the coarse level tiling includes identifying and processing a first set of primitives that overlap the first coarse tile; and executing fine level tiling for the tile[[s]] of the image.  
wherein the fine level tiling includes processing the first set of primitives in fine tile order; and subsequent to executing the coarse level tiling for the first coarse tile and the fine level tiling for the first coarse tile, executing coarse level tiling and fine level tiling for a second coarse tile of the image. 

Hakura teaches executing coarse level tiling for  a first coarse tile of an image, wherein the coarse level tiling includes identifying and processing a first set of primitives that overlap the first coarse tile; and executing fine level tiling for the tile of the image, wherein the fine level tiling includes processing the first set of primitives in fine tile order; and subsequent to executing the coarse level tiling for the first coarse tile and the fine level tiling for the first coarse tile (Hakura, Fig. 8, [0124] “in step 802, where the tiling unit 575 receives a set of primitives. In step 804, the tiling unit 575 transmits primitives in the set of primitives that overlap a first cache tile to a screen-space pipeline 354 in z-only mode” and [0100] “FIG. 6A depicts the screen-space pipeline 354 of FIG. 5 in a z-only mode, which includes a coarse raster unit 610, a z-cull unit 620, and a fine raster unit 630” and [0101] The coarse raster unit 610 rasterizes primitives received from setup 380 to a coarse resolution” and [0103] “The fine raster unit 630 rasterizes primitives received from setup 380 to a fine resolution” Hakura teaches rasterizing a set of primitives that overlap a first cache tile in the coarse level tiling and the fine level tiling for the first coarse tile. The fine level tiling is a subsequence of the coarse level tiling (Fig. 6A),
executing coarse level tiling and fine level tiling for a second coarse tile of the image (Hakura, Fig. 8, [0124] “If staggered mode is enabled, then the method proceeds to step 806. In step 806, the tiling unit 575 transmits primitives in the set of primitives that overlap a second cache tile to the screen-space pipeline 354 in z-only mode” Hakura teaches executing coarse level tiling and fine level tiling for a second coarse tile of the image.
Balci and Hakura are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Balci to combine with a coarse level tiling and a fine level tiling (as taught by Hakura) in order to execute  a coarse level tiling and a fine level tiling in a first tile of the image because Hakura can provide rasterizing a set of primitives that overlap a first cache tile with a coarse level tiling and a fine level tiling (Hakura, Figs. 6A, 8,  [0100] [0124]). Doing so, it may improve upon these coarse representations, which improves the effectiveness of the z-cull unit 620 (Hakura, [0119]).
Regarding Claim 2 (Currently amended), the method of claim 1, Balci does not explicitly teach wherein executing fine level tiling for the first tile the first tile into smaller fine tiles.  
However, Hakura teaches wherein executing fine level tiling for the first tile of the image comprises dividing the first tile into smaller fine tiles (Hakura, [0074] “FIG. 4, the cache tile 410(0) represents a portion of a screen space 400 and is divided into multiple raster tiles 420” Hakura teaches executing a fine rasterization level includes the first tile (410(0) is divided into smaller fine tiles (420, Fig. 4).
Balci and Hakura are combinable see rational in claim 1.
Regarding Claim 3 (Currently amended),  the method of claim 1, Balci does not explicitly teach further comprising executing coarse level tiling for each tile of the image in coarse tile order Applicant: Advanced Micro Devices, Inc.Application No.: 17/033,259.  
However, Hakura teaches executing coarse level tiling for each tile of the image in coarse tile order (Hakura, [0094] “This ordering causes the units in the screen-space pipelines 354 to process the primitives in cache tile order. In other words, the screen-space pipelines 354 process primitives that overlap a first cache tile, and then process primitives that overlap a second cache tile” and [0101] “the coarse raster unit 610 determines coverage of the received primitives for a coarse grid, where each element in the coarse grid includes a plurality of samples and/or pixels in the render target’ Hakura teaches executing coarse level tiling for each tile of the image in coarse tile order in a coarse grid (in the cache tile order).
Balci and Hakura are combinable see rational in claim 1.
Regarding Claim 6, Balci as mofied discloses the method of claim 1, wherein the coarse level tiling and the fine level tiling are executed using same fixed function hardware (Balci, [0046] “As shown in FIG. 2, graphics processing pipeline 30 may include a command engine 32, a rasterization stage 36. Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components, programmable components (e.g., as part of a shader program executing on a programmable shader unit), or as a combination of fixed-function and programmable components” Balci teaches a rasterization stage (include a coarse rasterization and fine rasterization) can be implemented as fixed-function components (hardware).
Regarding Claim 7, Balci discloses the method of claim 6, wherein executing the coarse level tiling and the fine level tiling, via the same fixed function hardware, Balci does not explicitly teach further comprises: executing the coarse level tiling to determine in which tile each of a plurality of primitives is located; and execute the fine by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time.
However, Balci does not explicitly teache the fine level tiling.
Balci teaches executing the coarse level tiling to determine in which tile each of a plurality of primitives is located (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46” the combination between Balci and Hakura teaches determine in which tile each of a plurality of primitives is located (as taught by Balci, Fig. 4) during executing the coarse level tiling (as taught by Hakura), and execute the fine level tiling by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time (Balci, [0038] GPU 12 may store rendered data in a frame buffer 15” and [0084] “GPU 12 may also determine the rendering mode based on data from previous rendering passes...until enough new data has been accumulated to switch to the proper rendering mode” and [0067] “graphics processing pipeline 30 may receive a batch of primitives (i.e., one or more primitive into a resulting graphics image. To render the batch of primitives, the resulting graphics image may be subdivided into a plurality of smaller portions (e.g., tiles of pixels or bins), and graphics processing pipeline 30 may render each portion of the graphics image as a separate rendering pass” the combination between Balci and Hakura teaches using a gpu to accumulate enough rendered data from a frame buffer (local cache memory) include a batch of primitives and render primitives in tiles/bins (as taught by Balci) during executing the fine level tiling (as taught by Hakura).
Balci and Hakura are combinable see rationale in claim 1.
Regarding Claim 8 (Currently amended), Balci as modified discloses a processing device (Balci, Fig. 1, “Computing device 2” for rendering an image for display comprising: 
memory (Balci, Fig. 1, [0045] “System memory 10”); and 
a processor  (Balci, Fig. 1, [0045] “CPU 6”) configured to: 
-3- 7344728.1Applicant: Advanced Micro Devices, Inc. 	Application No.: 17/033,259
execute coarse level tiling for [[the]]a first coarse tile[[s]] of [[the]]an image, wherein the coarse level tiling includes identifying and processing a first set of primitives that overlap the first coarse tile; execute fine level tiling for the first tile[[s]] of the image, wherein the fine level tiling includes processing the first set of primitives in fine tile order; and subsequence to executing the coarse level tiling for the first coarse tile and the fine level tiling for the first coarse tile, executing coarse level tiling and fine level tiling for a second coarse tile of the image. 
 
Claim 8 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 9 (Currently amended), Balci as modified discloses the processing device of claim 8, wherein the processor is further configured to execute fine level tiling for the first tile[[s]] of the image by dividing the first tile into smaller tiles.  
Claim 9 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 10 (Currently amended), Balci as modified discloses the processing device of claim 8, wherein the processor is further configured to execute coarse level tiling for each tile of the image in coarse tile order.  
Claim 10 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 11 (Currently amended), Balci discloses the processing device of claim 8, wherein the processor includes  fixed function hardware used to execute the coarse level tiling and the fine level tiling.  
Claim 11 is substantially similar to claim 6 is rejected based on similar analyses.
Regarding Claim 12, Balci as modified discloses the processing device of claim 11, wherein the same fixed function hardware is configured to: execute the coarse level tiling to determine in which tile each of a plurality of primitives is located; and execute the fine level tiling by utilizing local cache memory to accumulate a batch of primitives and render primitives one fine tile at a time.  
Claim 12 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 18 (Currently amended), Balci discloses a non-transitory computer readable medium comprising instructions (Balci [0008] “a non-transitory computer-readable storage medium that includes instructions stored” for causing a computer (Fig. 1, [0029] “Computing device 2”) to execute a method of tiled rendering of an image for display comprising: a first coarse tile[[s]] of [[the]] an image, wherein the coarse level tiling includes identifying and processing a first set of primitives that overlap the first coarse tile; and executing fine level tiling for the first tile[[s]] of the image, wherein the fine level tiling includes processing the first set of primitives in fine tile order; and subsequent to executing the coarse level tiling for the first coarse tile and the fine level tiling for the first coarse tile, executing coarse level tiling and fine level tiling for a second coarse tile of the image. 
Claim 18 is substantially similar to claim 1 is rejected based on similar analyses.
Regarding Claim 19 (Currently Amended), Balci as modified discloses the computer readable medium of claim 18, wherein executing fine level tiling for the first tile[[s]] of the image comprises dividing each tile into smaller tiles.  
Claim 19 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 20 (Currently amended), Balci as modified discloses the computer readable medium of claim 18, wherein the instructions further cause the computer to execute coarse level tiling for each tile of the image in coarse tile order.   
Claim 20 is substantially similar to claim 3 is rejected based on similar analyses.
Claims 4, 5, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable by Balci (U.S. 2015/0302546 A1) in view of Hakura et al. (U.S. 2018/0307490 A1) and further in view of Zhong et al. (U.S 2018/0189923 A1).
Regarding Claim 4 (Currently Amended), Balci discloes the method of claim 1, triangle visibility information in each remaining tile of the image (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48” Balci teaches determine the triangle visibility information (portions of triangle A (Tri A) are visible in both bin 44 and bin 48) in each remaining tile of the image (Fig. 4).
However, Balci as modified does not explicitly teach wherein visibility information of primitives is determined for the first tile 
Zhong teaches wherein visibility information of primitives is determined for the first tile (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`” Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A  for a first tiles (Fig. 4) and  the visibility information is divided into draw call visibility information [0079] “In the example of FIG. 4, draw call visibility stream 204 includes visibility information 204A at an entry corresponding to a first draw call visibility information… visibility information 204E at an entry corresponding to a fifth draw call and visibility information 204F at an entry corresponding to a sixth draw call” the visibility information is divided into draw call visibility information (first draw call…sixth draw call).
Balci, Hakura and Zhong are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Balci to combine with visibility information of primitives and divided draw calls (as taught by Zhong) in order to determined visibility information for the first primitive of the tiles and divide draw calls because Zhong can provide the visibility information 202A  that is associated with first primitive 200A and dividing draw calls (first to sixth draw calls) (Zhong, Fig. 4, [0078 [0079]). Doing so, it may improve the functionality of the GPU by increasing the efficiency with which the GPU operates (Zhong, [0003]).
Regarding Claim 5, Balci discloses the method of claim 4, the triangle visibility information indicates which triangle of each draw is included in the tile being processed (Balci, [0069] FIG. 4 is a conceptual diagram showing bins used in a binning rendering mode in more detail. Bins 44, 46, 48 and 50 are rendered/rasterized to contain multiple pixels 52. One or more graphics primitives may be visible in each bin. For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46”
However, Balci does not explicitly teach wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included.
Zhong teaches wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`”, visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0`. Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A, B and N and visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0` (Fig. 4)
Balci, Hakura and Zhong are combinable see rationale in claim 4.
Regarding Claim 13, Balci as modified discloses the processing device of claim 8, wherein the processor is further configured to: determine visibility information for a first one of the tiles; and the visibility information is divided into draw call visibility information and triangle visibility information for each one of the remaining tiles of the image.  
Claim 13 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 14, Balci discloses the processing device of claim 13, wherein, for each one of the remaining tiles being processed, the draw call visibility information indicates which draws are included and the triangle visibility information indicates which triangle of each draw is included in the tile being processed.  
Claim 14 is substantially similar to claim 5 is rejected based on similar analyses.
Regarding Claim 15, Balci discloses the processing device of claim 14, provide, to a geometry engine, attributes of primitives to be rendered (Balci, [0046] “graphics processing pipeline 30 may include a geometry processing stage 34” and [0049] “The primitive definitions may include vertex specifications that associated with the primitives to be rendered, other attributes associated with the vertex, such as, e.g., color coordinates, normal vectors, and texture coordinates” Balci teaches a geometry engine (a geometry processing stage) and attribute of primitives to be rendered (color coordinates, normal vectors, and texture coordinates).
However, Balci as modified does not explicitly teach wherein the processor is further configured to receive the draw call visibility information for each one of the remaining tiles of the image.
Zhong teaches provide wherein the processor is further configured to receive the draw call visibility information for each one of the remaining tiles of the image (Zhong, [0078] “FIG. 4, primitive visibility stream 202 indicates visibility information 202A that is associated with primitive 200A, visibility information 202B that is associated with primitive 200B…Visibility information 202A, B, and N, may indicate that the primitives 200A, B, and N are visible by a logical high bit `1`”, visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0`. Zhong teaches the visibility information 202A (visible by a logical high bit “1) that is associated with primitive 200A, B and N and visibility information 202C and D, may indicate that primitives 200C and D are invisible by a logical low bit `0` (Fig. 4)
Balci, Hakura and Zhong are combinable see rationale in claim 4.
Regarding Claim 16, Balci as modified discloses the processing device of claim 15, wherein the geometry engine is fixed function hardware (Balci, [0046] “graphics processing pipeline 30 may include a geometry processing stage 34…Each of the components in graphics processing pipeline 30 may be implemented as fixed-function components” Balci teaches the geometry engine (the geometry processing stage) is fixed function hardware.
Regarding Claim 17, Balci as modified discloses the processing device of claim 15, wherein the geometry engine receives the triangle visibility information (Balci, [0069] FIG. 4 For example, portions of triangle A (Tri A) are visible in both bin 44 and bin 48. Portions of triangle B (Tri B) are visible in each of bin 44, bin 46, bin 48, and bin 50. Triangle C (Tri C) is only visible in bin 46”, and stored index information (Balci, [0080] “Draw Tri A, Draw Tri B, Draw Tri C) would utilize GMEM memory to store the rendered triangles”  and communicates the attributes of the primitives for each triangle determined to be in the image being processed according to the triangle visibility information (Balci, [0077] “The visibility stream may be a string of bits that indicates whether or not a specific triangle in the rendered bin is visible (e.g., 1 indicates a triangle is visible, 0 indicates a triangle is not visible) Balci teaches communicates the attributes of the primitives for each triangle (e.g. 1 indicates a triangle is visible, 0 indicates a triangle is not visible) to determine primitive according to the triangle visibility information.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611